Citation Nr: 1502988	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to December 1960 and from October 1961 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In his September 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In December 2010, he explicitly withdrew that request.  Accordingly, the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

In December 2011, this matter was remanded for additional development.  In February 2014, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in July 2014, on the basis of a July 2014 Joint Motion for Remand (Joint Motion), vacated and remanded the matter to the Board for further action.

Additional evidence has been submitted subsequent to the most recent RO review of the case in October 2012.  In November 2014, the Veteran's attorney representative waived RO review of additional evidence and asked the Board to issue a decision.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  Prior to January 24, 2012, the Veteran's hypertension was not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2.  From January 24, 2012, the Veteran's hypertension has manifested by systolic pressure predominantly 200 or more.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to January 24, 2012, the criteria for a rating in excess of 10 percent for hypertension were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

2.  From January 24, 2012, the criteria for a 20 percent rating for hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  Additionally, the Joint Motion did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured, including VA and private treatment records pursuant to the Board's December 2011 remand.  The RO arranged for VA examinations in August 2007 and January 2012, the most recent examination being conducted pursuant to the Board's remand.  The Board finds that reports of the examinations are adequate for rating purposes, as the examiners expressed familiarity with the history of the Veteran's disabilities, considered the evidence of record, conducted thorough examinations of the Veteran, and noted all findings necessary for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a January 2014 brief, the Veteran's representative contended that the Veteran was prejudiced by the January 2012 VA examination because Note 1 to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014) for evaluating hypertension was not followed.  The representative argued that the Veteran's blood pressure should have been taken on three different days instead of the one day during the VA examination.  Although blood pressure readings were taken on only one day as opposed to three days in the Veteran's case, the Court has held that Note 1 applies only to confirming the existence of hypertension and it is not required for an adequate rating examination.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013), aff'd 2015 WL 115929, No. 2014-7061 (Fed. Cir. Jan. 9, 2015).  In the Veteran's case, the evidence shows that he has hypertension and the diagnosis of such is not in question.  Therefore, multiple-day blood pressure readings are not required and the Board finds that it is not necessary to remand the claim for another VA examination.

Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record regarding this claim is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding and the July 2014 Joint Motion did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.  VA's duty to assist is met.  

Lastly, in November 2014, the Veteran's attorney representative waived any further notice or assistance rights.

Hypertension Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant evidentiary window regarding the rating for hypertension begins in November 2005, one year before the claim for increase was filed in November 2006.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Hypertension is rated under Diagnostic Code 7101, which provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.


Facts and Analysis

Clinical records pertaining to the appeal period contain a significant number of blood pressure readings for the Veteran.  They reflect that the Veteran's diastolic blood pressures ranged from 43 (April 2008) to 98 (October 2009) and his systolic pressures ranged from 91 (April 2008) to 197 (January 2012).

On August 2007 VA hypertension examination, the Veteran's blood pressures were 150/90, 140/80, and 135/80.

On January 2012 VA hypertension examination, the examiner noted that the Veteran's treatment plan included taking continuous medication.  It was noted that he does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressures were 200/60, 190/70, and 200/68.  

The evidence does not warrant a schedular rating in excess of 10 percent for hypertension prior to January 24, 2012.  At no time during that period of the appeal were diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.  The preponderance of the evidence is against the claim for a rating in excess of 10 percent for hypertension prior to January 24, 2012; there is no doubt to be resolved; and an increased rating is not warranted.

The evidence warrants a 20 percent rating hypertension from January 24, 2012.  As two out of three blood pressure readings at the January 2012 VA examination revealed systolic pressures of 200, systolic pressures were predominately 200 or more.  Accordingly, the Veteran is entitled to a staged rating during this period.  See Hart, 21 Vet. App. at 509-10.  As the evidence does not show diastolic pressure predominantly 120 or more at any time during the appeal, the next higher rating, 40 percent, is not warranted.

The Board's findings that a 20 percent rating is warranted for a particular time period addresses both of the two primary issues raised by the July 2014 Joint Motion-to consider evidence of systolic pressure of 200 and to consider a staged rating.  Thus, the provisions of the Joint Motion have been complied with in this decision.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of hypertension demonstrated (essentially blood pressure readings, medication use and associated impairment of function) are specifically contemplated by the schedular criteria (as discussed above), and those criteria are therefore adequate.

TDIU

The Board has also considered whether the Veteran is entitled to a TDIU.  At the time of the February 2014 decision, the Board determined that the issue of entitlement to a TDIU had not been raised as the Veteran had not filed such a claim and it was not reasonably raised by the record.  However, in November 2014, the Veteran's attorney representative expressly raised the TDIU issue and submitted evidence to support the claim.  Significantly, the attorney representative requested that the Board issue a decision on the matter.  The attorney representative waived any duty to notify or assist rights, and essentially waived review of this specific issue by the RO in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (the Board may proceed to the merits of a claim not previously considered by the RO if the Board first secures a waiver from a claimant).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Additionally, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for coronary artery disease (30 percent disabling), hypertension (now 20 percent disabling), and Graves' disease (10 percent disabling).  The ratings now combine to be 50 percent disabling.  See 38 C.F.R. § 4.25 (2014).  Thus, the schedular criteria for a TDIU are not current met under section 4.16(a).

The hypertension claim has been pending since November 15, 2006.  From that date to July 1, 2008, the Veteran's combined rating was actually 70 percent because his coronary artery disease had previously been rated as 60 percent disabling.  Thus, the schedular criteria for a TDIU under section 4.16(a) were met during that period.

In any case, the question is the same whether the schedular criteria are met or not-whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  If so, a TDIU is granted when the schedular criteria were met, and the claim is referred to the Director of Compensation Service when the schedular criteria are not met.  See 38 C.F.R. § 4.16(a), (b).  

In consideration of the evidence of record, the Board finds that the evidence does not show that the Veteran's service-connected disabilities singularly, or in combination, preclude him from securing and following a substantially gainful occupation.

On August 2007 VA heart examination, the Veteran reported that he had not worked since he resigned from his position as a security guard in 2006.  He denied chest pains or shortness of breath, including while walking uphill.  He reported that he exercises by walking around the block and on a treadmill.  

Following a December 2008 VA heart examination, Dr. Horne opined that "[t]he Veteran's physical activity appears to be unrestricted by his heart condition and [there] have been no complications."  Based on a prior exercise treadmill test, the examiner explained that the Veteran had very good exercise tolerance with a METS estimate of 10.  

On January 2012 VA hypertension examination, the Veteran noted that he did not resign from his last job because of health problems.  The examiner opined that the Veteran's hypertension does not impact his ability to work.  The rationale was that it does not present any functional impairment, to include cardiovascular accidents, congestive heart failure, cardiomegaly, or renal disease.  

A September 2012 VA treatment record shows that the Veteran's coronary artery disease is asymptomatic and that he is free of chest pain.  Between October 2012 and November 2013, three treatment notes show that the Veteran complained of dizziness, fatigue, chest pain, and shortness of breath.  

In November 2014, the Veteran's representative submitted an October 2014 employability evaluation.  The Veteran reported that he has experienced occasional chest pains on over the years, but "describe[d] no other symptoms from any of his service connected medical issues."  See Voc. Rehab. Consult, 7.  The Veteran also reported that he volunteers at a local hospital "on a daily basis."  Id.  His duties consist of answering phones and transferring lab samples to different parts of the hospital.  He has been at the hospital for five years.  

As to education, the Veteran reported that he has a high school diploma, that he attended community college, and that he took several classes at Columbia University.  

As to employment experience, he was trained as a finance clerk during service.  In this capacity, he was involved in typing orders for soldiers, payroll, and personnel actions.  After service, the Veteran worked as a security guard at a military facility.  He reported that he resigned in 2005 after the position was taken over by the U.S. Army and the guards were required to engage in physical training.  "At that point the Veteran submitted his resignation due to his inability to complete the newly required and ongoing training."  Id. at 9.  The Veteran also reported that he is unable to work due to fatigue.  Id. at 9-10.  He maintains a valid drivers' license and automobile.  His computer skills are limited to playing games and sending and receiving emails.  Id. at 8.  

The examiner, a vocational rehabilitation consultant, opined that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  He further opined that the Veteran is limited to only very part time, sedentary work that is of an unskilled nature, which he characterized as marginal employment.  The consultant explained that the Veteran's education and employment history do not yield transferable skills to substantially gainful, sedentary work.  The consultant also explained that fatigue from the Veteran's service-connected conditions would prevent him from engaging in a full-time position.  See id. at 12-13.

There is conflicting evidence regarding whether the Veteran's service-connected disabilities interfere with his ability to secure or follow substantially gainful employment.  Specifically, the October 2014 vocational rehabilitation consultation report is favorable and the other medical evidence of record is unfavorable.  The Board finds that the unfavorable evidence is significantly more persuasive than the favorable vocational rehabilitation consultation report due to a number of inconsistencies within the report. 

First, the Board finds that the vocational rehabilitation consultant's opinion that the Veteran's education does not yield transferable skills is inconsistent with the fact that the Veteran attended Columbia University.  It is common knowledge that this institution is one of the most prestigious and selective universities in the United States.  While the Veteran did not graduate from Columbia University, the fact that he was admitted to the University is a testament to his intellectual abilities.  

Second, the Board finds that the consultant's opinion that the Veteran's employment experience does not yield transferable skills is inconsistent with the fact that he was trained as a finance clerk, where he learned to type, manage payroll, and execute personnel actions and that he is going on five years of experience at a hospital, where he answers phones and transfers lab samples.  The consultant placed great emphasis on the Veteran's inability to use Microsoft Word and Excel, but ignored the Veteran's demonstrated skill and interest in finance, business administration, and medicine.  The consultant also failed to address the employment opportunities that could arise from the Veteran's ability to drive an automobile.

Third, the Board finds that the consultant's opinion that fatigue from the Veteran's service-connected conditions would prevent him from engaging in a full-time position is inconsistent with the Veteran's report that occasional chest pain was the only symptom of his service-connected disabilities.  Compare Voc. Rehab. Consult, 7, with 13.  Moreover, the consultant's opinion was predicated on the inaccurate premise that "[the Veteran's] medical records do not specifically delineate his functional capacities or work restrictions."  Voc. Rehab. Consult, 12. In fact, page 6 of the consultant's report highlights two VA heart examinations where physicians concluded that the Veteran's heart disabilities do not impact his ability to work or engage in physical activities.  The consultant's opinion is also inconsistent with the fact that the Veteran volunteered at a hospital on a daily basis for the past five years where his duties include physical work, such as transporting lab samples to different parts of the hospital, as well as sedentary work, such as answering phone calls.  See id. at 7.  

For these reasons, the Board affords significant probative value to the unfavorable VA medical opinions, which consistently show that the Veteran's service-connected disabilities do not restrict his ability to work or engage in physical activities.  Thus, the Board finds that the manifestations of the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment based on his work history and education experience.


Accordingly, as the preponderance of the evidence is against the claim, the Board concludes a TDIU on a schedular basis or referral of the TDIU claim for extraschedular consideration is not warranted, and the claim must be denied.


ORDER

Prior to January 24, 2012, a rating in excess of 10 percent for hypertension is denied.

From January 24, 2012, a 20 percent rating for hypertension is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


